Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/9/2021 has been entered. Claims 1 and 12 are currently amended.  Claims 2-3, 5 and 15 are cancelled.  Claims 17-20 are added. Claims 1, 4, 6-14, 16-20 are pending and are under examination in this office action.

Response to Arguments
Applicant’s argument, see page 7-9, filed on 3/9/2021, with respect to 112(a) and 112(b) rejections, has been fully considered and is persuasive. The 112(a) and 112(b) rejections have been withdrawn.
Applicant’s argument, see page 9-11, filed on 3/9/2021, with respect to 103 rejections, has been fully considered but is not persuasive. 
Applicant made argument that claim 1 is amended to recite the features of non-rejected claim 5; thus these rejections are overcome.  However, new ground of rejections are set forth in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "long steel strip" in claim 1 is a relative term which renders the claim indefinite.  The term "long steel strip" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear above what dimension is considered long.  Claims 4, 6-14, 16-20 are rejected likewise as depending on claim 1.
Claim 1 recites “wherein the tube comprises sections having: a. a yield strength in a range of 600 - 800 MPa, an ultimate tensile strength of 500 - 900 MPa and an elongation in a range of 15 - 30%, b. a yield strength in a range of 800 - 1000 MPa, an ultimate tensile strength of 750 - 1200 MPa and an elongation in a range of 10 - 25%, and c. a yield strength in a range of 1000 - 1200 MPa, an ultimate tensile strength of 950 - 2000 MPa and an elongation in a range of 5 - 25%.”  It could mean each section having different properties (yield strength, ultimate tensile strength and elongation) as recited, or any section can have different properties as 
Claims 4, 6-14, 16-20 are rejected likewise as depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinya et al (JP2000119754A), an English translation by machine is provided here as reference, in view of Goto et al (US 20170362678 A1), and further in view of Singh (US 20180214924 A1).
Regarding claim 1, Shinya teaches a method for manufacturing an electric resistance welded (ERW) steel pipe excellent in workability [0006].
Shinya teaches the steel composition overlapping with the current invention:
Element
Claim 15
SHINYA [0007]
C
0.08-0.3%
0.05 to 0.25
Mn
1.0-3.0
0.5 to 3.0
Si
0.01-1.5
0.3 to 2.5
P
<0.01
0.15 or less

<0.01
0.005 or less
Cr
0-0.6
na
Mo
0-0.6
na
V
0-0.3
na
Ti
0-0.3
na
Nb
0-0.3
na
B
0-0.005
na
Fe and others
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed chemical composition.
Shinya teaches the method comprising “a steel pipe is formed by electric resistance welding of a steel strip at high frequency” [0019].  Examiner submits that the recited pipe is equivalent to the claimed tube; and one of ordinary skill would expect the claimed “providing a length of steel strip to the process” is expected to be present in the prior art because the steel strip must be provided in order to use the strip to form a tube.  Since a strip is a long narrow piece of a material, and a tube is a long, hollow cylinder, the claimed “welding the formed tube in longitudinal direction” is expected in the prior art.
Regarding the claimed “giving the tube a heat treatment”, and “heating regime such that in successive cross-sections of the tube a microstructure is achieved which holds at least 50 
Shinya does not expressively teach “one continuous in-line manufacturing line”.  However, Goto discloses a high-strength high-toughness electric-resistance-welded steel pipe having high resistance to post-weld heat treatment [abstract].  The method comprising providing a steel plate by hot rolling, forming an open pipe, butting edges of the open pipe,  electric-resistance-welding of the butted edges, and subjecting the electric-resistance-welded portion of the electric-resistance-welded steel pipe to in-line heat treatment [0023].  “wherein the in-line heat treatment of the electric-resistance-welded portion includes heating the electric-resistance-welded portion to a heating temperature in the range of 830 °C to 1150 °C 
Shinya teaches a single steel chemistry (e.g., steel 1) with different heat treatment (A and B) producing different properties [Table 3].
Shinya teaches the method produced single grade properties with different steel chemistry, e.g., steel 1/heat treatment B has TS=730 N/mm2 and EL=42%; and steel 2/heat treatment B has TS=735 N/mm2 and EL=41% [Table 3].
Shinya does not expressly teach “wherein the tube comprises sections having: a. a yield strength in a range of 600 - 800 MPa, an ultimate tensile strength of 500 - 900 MPa and an elongation in a range of 15 - 30%, b. a yield strength in a range of 800 - 1000 MPa, an ultimate tensile strength of 750 - 1200 MPa and an elongation in a range of 10 - 25%, and c. a yield strength in a range of 1000 - 1200 MPa, an ultimate tensile strength of 950 - 2000 MPa and an elongation in a range of 5 - 25%.”  Applicant does not expressly disclose how this feature is affected by the claimed method.  Therefore, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01).  Since Shinya teaches overlapping composition and manufacturing process as stated above, this claimed feature is expected to be present in Shinya’s product.
Alternatively, Singh teaches a structural component for an automotive vehicle formed from a single-piece of steel material and having a closed, complex cross-section with increased strength, formed by expanding a boron-containing steel material, for example heating or hydroforming a tube of the steel material [abstract].  The structural component 20 can be formed to have varying hardness, strength, elongation, ductility, and/or another varying property along its length. For example, the first zone 26 can have a higher strength and hardness than the second zone 28, and the second zone 28 can have a higher elongation and ductility. A yield strength of greater than 550 MPa, a tensile strength of greater than 650 MPa, and an elongation of greater than 5% can be achieved using the boron-containing steel material. [0030 and Fig. 2B].  The yield strength of greater than 550 MPa overlaps the claimed 600-800 MPa, 800-1000 MPa and 1000-1200 MPa; the tensile strength of greater than 650 MPa overlaps the claimed 500-900 MPa, 750-1200 MPa and 950-2000 MPa; the elongation of greater than 5% overlaps the claimed 15-30%, 10-25% and 5-25%.  Thus, the examiner considers the multiple zones with different tensile, yield, and elongation properties all within the range of greater than 550 MPa, greater than 650MPa, and greater than 5% to meet the claimed sections having mechanical properties as claimed.
The component may not be strictly a tube.  However, Examiner does not find the difference in shape would affect the property of the component.  Therefore, change in shape does not gain patentable weight (MPEP 2144.04.IV.B) absent concrete evidence to the contrary.  Singh teaches “the structural component can be formed with zones of varying thickness, strength, hardness, elongation, and/or other varying properties to achieve the desired performance” [abstract].  Both Singh and Shinya teaches automotive components. Therefore, in order to achieve the desired performance, it would have been obvious for one of ordinary skilled in the art to combine Singh with Shinya and arrive at the claimed sections of different properties.

Regarding claim 4, Shinya teaches the heat treatment incorporates heating the tube above the Ac3 temperature and to a temperature in between the Ac1 and Ac3 temperature as stated above.  In addition, Goto teaches the heat treatment comprises heating the pipe to 830 °C to 1150 °C as stated above, which is above Ac3 temperature.

Regarding claim 6, Shinya steel 2 has Ac1=725 °C, Ac3=863 °C (Table 1), and thus half of the sum of the Ac1 and Ac3 temperature of 794 °C. When treated with condition B, it was heated at 850 °C (Table 2) which is above 794 °C.  Therefore, the claimed at least 50 vol % austenite is obvious since it’s realized by satisfying the heating regime as claimed.

Regarding claim 7, 8, and 9, Goto teaches the in-line heat treatment of the electric-resistance-welded portion includes cooling the electric-resistance-welded portion at an average 

Regarding claim 10, Shinya teaches heat treatment condition B that is holding the pipe at 500 °C for 60 sec, followed by air cooling to room temperature (Table 2).  This can be considered close to the claimed holding at 300-450 °C for up to 60 sec before cooling to room temperature; and therefore is prima facie obvious.

Regarding claim 11, Goto teaches that “In-line heat treatment of an electric-resistance-welded portion is preferably performed with an induction heating apparatus 9” (0097), meeting the claimed induction heating.

Regarding claim 12, the claimed “a cooling trajectory to re-introduce ferrite, and/or bainite in desired volume fractions” renders the claim indefinite as state above.  In addition, Shinya teaches that the process is carried out in a welding atmosphere with an oxygen concentration of 100 ppm or less in order to prevent the generation of reaction products of Si and Mn (0008).  Thus a controlled atmosphere is obvious.

Regarding claim 13, Shinya teaches that “the electric resistance welded portion and the base metal portion are made uniform”, meeting the claimed uniform mechanical properties over their length.

Regarding claim 17, Shinya teaches first cooling to a temperature range of MS transformation point temperature + 100 to MS transformation point temperature at a cooling rate of 0.5°C/s or more [0008], corresponding to the claimed first time-temperature trajectory.

Regarding claim 18, Shinya teaches air-cooling to room temperature [0008], corresponding to the claimed second time-temperature trajectory after the first time-temperature trajectory.

Regarding claim 19, the air-cooling rate is faster than 0.5°C/s in Shinya’s teaching.

Regarding claim 20, Shinya teaches holding at the temperature after first cooling for 30 s to 300 s before air-cooling [0008].  The holding period has a slope of zero.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya et al (JP2000119754A), an English translation by machine is provided here as reference, in view of Goto et al (US 20170362678 A1), as applied to claim 1 above, and further in view of Poor et al (“Furnace Atmospheres for Heat Treating”, ASM Handbook, Volume 4B, Steel Heat Treating Technologies, 2014).
Regarding claim 16, Shinya teaches that the process is carried out in a welding atmosphere with an oxygen concentration of 100 ppm or less in order to prevent the generation of reaction products of Si and Mn (0008).  Shinya does not expressively teach nitrogen-hydrogen gas.  However, using nitrogen-hydrogen gas in steel heat treatment is a well known art.  For example, Poor teaches that “[t]he prevention of surface oxidation or scaling when metals are exposed to elevated temperatures remains an important task of the furnace atmosphere”, and specifically lists using nitrogen-hydrogen as protective gas (Table 4 and page 123 first column).  Therefore, in order to prevention of surface oxidation or scaling, it would have been obvious for one of ordinary skilled in the art to combine Poor’s teaching with Shinya’s method and arrive at the claimed nitrogen-hydrogen atmosphere.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya et al (JP2000119754A), an English translation by machine is provided here as reference, in view of Goto et al (US 20170362678 A1), and further in view of Fukushima (“Recent Technological Progress in High Speed Continuous Annealing”, Transactions ISIJ, Vol. 25, 1985 (278)).
Regarding claim 14, Shinya in view of Goto teaches the method for manufacturing of steel tube as applied to claim 1.  Shinya or Goto does not expressively teach the claimed line speed in the range of 50-150 m/min.  However, Fukushima teaches the history of continuous steel annealing.  “The line at Dominion Foundries employed an electric resistance heating method with a line speed of 100 m/min” (page 280 right column).  “Combining prior art elements according to known methods to yield predictable results” or “applying a known technique to a known device (method, or product) ready for improvement to yield predictable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                           
/NICHOLAS A WANG/Examiner, Art Unit 1734